Citation Nr: 0928453	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to an increased rating for a healed mandible 
fracture, currently rated as 10 percent disabling.  

3.  Entitlement to an effective date, prior to April 2, 2007, 
for a separate 30 evaluation for a right cheek skin graft 
scar.  

4.  Entitlement to increased evaluation for right knee 
chondromalacia of the patella with mild degenerative joint 
disease, currently rated as 10 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes the evaluation for a healed mandible fracture 
was increased to 10 percent in a July 2007 rating decision, 
and a February 2004 rating decision shows that the evaluation 
for the right knee was increased to 10 percent.  Since the 
increases did not constitute a full grant of the benefits 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board 
notes that a separate evaluation was assigned for a right 
cheek skin graft scar in November 2007, which represents a 
full grant of the benefit sought in regard to the assignment 
of a separate evaluation for the right cheek skin graft scar, 
however, on appeal is the issue of entitlement to an earlier 
effective date for the assignment of the separate evaluation 
for the right cheek skin graft scar.  

The issues of entitlement to service connection for Meniere's 
disease and an increased evaluation for a healed mandible 
fracture are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue in regard to TDIU is deferred pending additional 
development.


FINDINGS OF FACT

1.  The Veteran's April 2, 2007 TDIU claim was construed as a 
claim in regard to the evaluation of a right cheek skin graft 
scar, and prior to April 2, 2007, the evidence did not 
establish entitlement to a separate evaluation for a right 
cheek skin graft scar.  

2.  Right knee patellar chondromalacia with degenerative 
joint disease is productive of a mild degree of impairment.  
At worst, flexion is to 95 degrees and extension is 5 
degrees.  The competent evidence does not show actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent of limitation of flexion 
to 30 degrees, or incapacitating episodes, subluxation or 
instability, or semilunar dislocation of cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the patella of the right knee with 
minimal degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010-5261 (2008).  

2.  The criteria for an effective date, prior to April 2, 
2007, for the grant of a separate 30 percent evaluation for a 
right cheek skin graft scar have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters, dated in July 2007 and December 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claims, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice.  The letters advised the Veteran of the 
evidence and information needed to substantiate his claims.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008) for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a)  requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

To the extent that any VCAA notice letter was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  The 
November 2008 VCAA notice complies with Vazquez-Flores.  
Cumulatively, the Veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The November 2008 
letter specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The April 2009 statement of the case 
was relevant to the specific pertinent diagnostic codes.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right knee patella 
chondromalacia with mild degenerative joint disease since 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The December 2008 and May 2007 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The November 2008 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Right Knee

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2008).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2008).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation of 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

For rating purposes, the entire medical history must be borne 
in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an 
appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran has been assigned a 10 percent disability rating 
for chondromalacia of the right patella with mild 
degenerative joint disease under Diagnostic Codes 5010-5260.  
Right knee x-ray examination of the right knee showed 
degenerative osteoarthritis in March 2001.  He asserts that 
his knee symptoms are worse than reflected in by the 10 
percent rating and that a higher rating is warranted.

The Board finds that a higher evaluation is not warranted 
based on limitation of motion.  The Board notes that while 
the record reflects an increase in limitation of motion 
during the relevant period, the current degree of impairment 
still does not meet the criteria for a higher evaluation.  In 
that regard, the Board notes that the May 2007 VA examination 
report shows right knee motion was from 0 to 125 degrees, 
whereas the December 2008 VA examination report shows right 
knee motion from 0 to 95 degrees.  The Board notes that 
additional functional impairment has been noted, due mainly 
to pain, and while the examiners |stated that it would be 
mere speculation to comment on additional functional 
impairment beyond the reported findings.  Regardless, there 
is competent evidence reflecting the degree of functional 
impairment.  

In that regard, the Board has considered whether an increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board accepts that the Veteran's right 
knee symptoms include pain.  The May 2007 VA examiner noted 
only mild crepitus, pain and weakness, and no incoordination 
was noted.  The Board notes that in an October 2008 letter, 
the Veteran's private doctor noted "significant" evidence 
of chondromalacia in the right knee, and the December 2008 VA 
examination report notes occasional moderate weakness and 
fatigue.  Regardless, the evidence does not establish the 
functional equivalent of limitation of extension to 15 
degrees or the function equivalent of flexion equivalent to 
30 degrees.  

The December 2008 VA examination report notes functional 
effects in regard to chores, shopping and recreation were 
mild, and while exercise and sports were noted to be 
prevented, there was no functional effect on traveling, 
feeding, bathing, dressing, toileting and grooming.  In 
addition, while walking was noted to be limited to 8 to 10 
blocks and standing limited to 30 to 40 minutes in December 
2008, the Board notes that the Veteran is service-connected 
for a right ankle disability.  Regardless, the evidence does 
not show that the right knee impairment is the functional 
equivalent of limitation of extension to 15 degrees or the 
functional equivalent of flexion equivalent to 30 degrees.  
The December 2008 VA examination report notes a normal gait, 
no evidence of abnormal weight bearing and that the Veteran 
used no assistive devices for walking.  Thus, the evidence 
does not establish actual limitation of extension or the 
functional equivalent of limitation of extension to 15 
degrees or limitation of flexion or the functional equivalent 
to 30 degrees.  

Further, as Diagnostic Code 5260 contemplates a 
noncompensable evaluation where there is limitation of knee 
flexion to 60 degrees, a disability evaluation cannot be 
assigned under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  
As Diagnostic Code 5261 contemplates a noncompensable 
evaluation with limitation of knee extension to 5 degrees, a 
disability evaluation cannot be assigned under Diagnostic 
Code 5261.  The Board has also considered whether separate 
ratings may be assigned under Diagnostic Code 5260 (leg 
limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  As the degree of impairment of the 
right knee is not compensable under either Code 5260 or Code 
5261, separate ratings are not in order.

In addition, the Board notes that a February 2007 private 
record notes that the Veteran was involved in a very physical 
occupation and that it was very likely that the right knee 
impairment impeded him from performing his daily activities 
as a contractor, and the March 2007 VA examination report 
notes increased absenteeism from work.  Regardless, the 10 
percent rating assigned contemplates flare ups, to include 
loss of time from exacerbations.  38 C.F.R. § 4.1 (2008).

A determination as to the degree of impairment requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include pain.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to right knee patella 
chondromalacia with mild degenerative joint disease.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board notes that ligament testing was intact in February 
2007, and the May 2007 VA and December 2008 VA examiners 
specifically noted no right knee instability.  Thus, the 
Board finds that a separate rating is not warranted under 
Diagnostic Code 5257 pertaining to instability or 
subluxation.  In addition, in regard to Diagnostic Code 5258, 
the Board notes that while a slightly antalgic gait was noted 
on VA examination in May 2007, he had a normal gait on VA 
examination in December 2008, and no ambulatory device was 
noted.  

In this case, the Board has accorded more probative value to 
the competent VA opinions in regard to the degree of 
impairment due to right knee patella chondromalacia with mild 
degenerative joint disease.  In that regard, the Board finds 
that the examination reports are adequate for making a 
determination in this case, with the examiners having 
reviewed the claims file and providing objective findings 
based on reliable principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating at any time during the relevant 
period.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Lastly, in regard to extraschedular consideration, the Board 
notes that an extraschedular rating is a component of a claim 
for an increased rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the agency of original 
jurisdiction (AOJ) or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present 
case, the Board finds that the competent evidence does not 
establish, at any time, that the Veteran's service-connected 
right knee disability produces such an unusual or exceptional 
disability picture rendering impractical the use of the 
regular schedular standards.  Rather, the record reflects 
that the Veteran is employed, and a February 2007 letter from 
his private doctor notes that he was employable in sedentary-
type work.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case.  The December 2008 VA 
examination report specifically notes no periods of 
incapacitation or hospitalization in association with the 
right knee.  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted.

II.  Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  In determining whether or not an increase was 
factually ascertainable during the year prior, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

In addition, with regard to the terms "application" or 
"claim", the Board notes that once a formal claim for 
compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to an effective date, prior 
to April 2, 2007, for the assignment of a separate evaluation 
for the right cheek skin graft scar.  The Board finds that 
the evidence does not establish entitlement to an earlier 
effective date.  

At the time that the Veteran filed a claim for a TDIU on 
April 2, 2007, he was service connected for scars on his face 
as residuals of facial injuries and fractures of both orbital 
rims, to include a skin graft of the right cheek and a 
tracheostomy scar, rated as 10 percent disabling, and the AOJ 
construed the TDIU claim as a claim for an increased rating 
for the residuals of the facial injuries.  Evidence dated 
subsequent to the April 2, 2007 claim, and specifically, the 
May 2007 VA examination report, established that the 
Veteran's right cheek skin graft scar met the criteria for a 
separate 30 percent evaluation.  Accordingly, the AOJ 
assigned a separate 30 percent evaluation for the right cheek 
skin graft scar.  

Having reviewed all the evidence of record in this case, the 
Board finds that entitlement to an effective date, prior to 
April 2, 2007, is not established.  The Board notes that in a 
February 2007 letter, the Veteran's private doctor noted only 
a resulting skin graft to the right cheek area in association 
with the face injuries, and there was no reference to a scar 
on the right cheek.  Regardless, the competent evidence does 
not establish that a separate 30 percent rating for a right 
cheek skin graft scar was warranted, prior to April 2, 2007.  
Accordingly, an effective date, prior to April 2, 2007, for a 
separate evaluation for a right cheek skin graft scar is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal remain denied.  


ORDER

An evaluation in excess of 10 percent for right knee patella 
chondromalacia with mild degenerative joint disease is 
denied.  

An effective date, prior to April 2, 2007, for a separate 30 
percent evaluation for a right cheek skin graft scar is 
denied.


REMAND

The Board notes that relevant VA treatment records pertaining 
to the mandible and ears have been associated with claims 
file since the issuance of the last statement of the case 
and/or supplemental statement of the case in regard to these 
issues.  The Veteran has not waived initial AOJ consideration 
of the evidence.  

Accordingly, the case is REMANDED for the following action:

The AOJ should consider the additional 
evidence associated with the claims file.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


